Exhibit 10.1


ASSIGNMENT AND ESCROW AGREEMENT


This Assignment Agreement (the “Agreement”), dated as of December 27, 2013, is
being entered into among ChromaDex Corporation, a Delaware corporation (the
“Assignor”), Alpha Capital Anstalt, a Lichtenstein anstalt (the “Assignee”),
Neutrisci International Inc., an Alberta corporation (the “Company”), Britlor
Health and Wellness, Inc., a Nevada corporation (the “Guarantor”) and Grushko &
Mittman, P.C. (the “Escrow Agent”).


WHEREAS, on March 28, 2013, the Company and Assignor entered into an Asset
Purchase and Sale Agreement (the “APSA” a copy of which is annexed hereto as
Exhibit B);


WHEREAS, on March 28, 2013, pursuant to the APSA the Company issued to the
Assignor a Senior Secured Convertible Promissory Note in the principal amount of
US$2,500,000 as amended by that certain amendment agreement dated October 18,
2013 (respectively the “Note” and “Amendment Agreement” copies of which are
annexed hereto as Exhibit B) and 625,000 shares Series I Preferred Stock (the
“Preferred Stock”);


WHEREAS, the Assignor and Company entered into a security agreement dated March
28, 2013 (the “Security Agreement” a copy of which is annexed hereto as Exhibit
C) pursuant to which the Company granted the Assignor a Security Interest in the
Collateral (Security Interest and Collateral shall have the meanings ascribed to
them in the Security Agreement);


WHEREAS, the Note was guaranteed by the Guarantor pursuant to a guaranty dated
March 28, 2013 (the “Guaranty” a copy of which is annexed hereto as Exhibit D);


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
PURCHASE AND SALE AND AMENDMENT


1.1 The Assignment.  Subject to the terms and conditions set forth in this
Agreement, the Assignor hereby sells, assigns, conveys, and transfers to the
Assignee the Note, Security Agreement, Security Interest, Guaranty and all the
Assignor’s rights related to the Note, Security Agreement, Security Interest,
and Guaranty under the APSA (the “Assignment”) for US$1,250,000.00 (the
“Purchase Price”).


1.2 The Closing.  The closing of the Assignment (the “Closing”) shall take place
at the offices of the Escrow Agent, 515 Rockaway Avenue, Valley Stream, NY 11581
not later than December 27, 2013.  The date of the Closing is hereinafter
referred to as the “Closing Date.”


1.3 Deliveries.  Prior to the Closing the following deliveries shall be made:


a.  Assignor shall deliver to the Escrow Agent: (i) this Agreement executed by
the Assignor; (ii) original Note; (iii) Security Agreement; (iv) original
Guaranty; and (v) Allonge (form of the Allonge is annexed hereto as Exhibit E);


b. The Assignee shall deliver to the Escrow Agent: (i) this Agreement executed
by the Assignee; and (ii) the Purchase Price.


c. The Company shall deliver this Agreement executed by the Company; and


d. The Guarantor shall deliver this Agreement executed by the Guarantor.


 
-1-

--------------------------------------------------------------------------------

 

1.4 Company Shares.


a. Upon the earlier of: (A) December 31, 2014; or (B) the consummation by the
Company of any action either (i) resulting in its shares of common stock
becoming listed on a Trading Market (as defined below), including but not
limited to, in connection with or as a result of a reverse merger, initial
public offering, (ii) filing of a registration statement of any kind registering
any class of its equity securities; (iii) having a class of stock registered or
becoming a reporting company pursuant to the Securities Act of 1933, as amended
or the Securities Exchange Act of 1934, as amended; or (iv) pursuant to any
similar law or regulation under Canadian law (the “Listing”), the Assignor
shall, within three business days of such occurrence, transfer to the Assignee
an amount of shares of Series I Preferred Stock from the Preferred Stock, whose
underlying  common stock issuable upon conversion of the Preferred Stock is
equal to US$500,000, as determined pursuant to section 1.4(e), for no additional
consideration.  The date the Listing occurs shall be the “Determination Date.”


b. In order to secure the obligations in this Section 1.4, until delivery of the
shares of Series I Preferred Stock as required by Section 1.4(a), the Assignor
shall not transfer, pledge, encumber or otherwise restrict the Preferred Stock
nor any of the Common Stock issued upon conversion of the Preferred Stock.


c. The Company agrees not to allow any transfer of the Preferred Stock while
such Preferred Stock is subject to the restrictions of this Section 1.4 and will
mark its transfer ledger accordingly.


d. For the purposes of this Agreement, Trading Market shall mean any of the TSX,
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange, the NYSE AMEX Equities, OTC Bulletin Board, any the
over-the-counter market, TSX-V, OTCQX, OTCQB or OTC Pink Marketplace maintained
by the OTC Markets Group, Inc. or any similar market, exchange, electronic
bulletin board or trading platform in Canada or the United States.


e. For the purposes of this Agreement the value of the Preferred Stock shall be
determined based on the underlying Fair Market Value of the common stock into
which the Preferred Stock is convertible (or if already converted, than the
Common Stock), and determining how many shares of Preferred Stock shares are
required to convert in to common stock having a Fair Market Value of
US$500,000.  Fair Market Value shall mean:


(i)           If the Company completes an initial public offering (“IPO”) the
Fair Market Value shall be the lowest price of stock sold or issuable in or in
connection with such IPO.
 
(ii)           If the Company’s common stock is traded on a Trading Market, then
the Fair Market Value shall be the VWAP for the five (5) Trading Days
immediately prior to (but not including) the Determination Date.  In all other
cases, the Fair Market Value of a share of Common Stock shall be determined by
multiplying the price the Company last sold stock in a capital raise, by 50%.
 
(iii) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then reported on TSX,
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange, the NYSE AMEX Equities (or a similar organization
or agency succeeding to its functions of reporting prices), the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)), (b)  if the Common
Stock is then reported on the OTC Bulletin Board (or a similar organization or
agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market where the Common Stock trades, or (c) if the Common Stock
is then reported on the OTCQX, OTCQB or OTC Pink Marketplace maintained by the
OTC Markets Group, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the volume weighted average price of the Common
Stock on the first such facility (or a similar organization or agency succeeding
to its functions of reporting prices).  If the Common Stock is listed on more
than one Trading Market, the VWAP shall be calculated by the Trading Market that
quotes the Common Stock at a lower price.
 
1.5 No Amendments.  The Assignor, Company and Guarantor, hereby agree not to
change, amend or modify the APSA or any of the Transaction Documents (as defined
in the APSA) in any way that would modify the rights of the Assignee without
consent of Assignee.
 
 
-2-

--------------------------------------------------------------------------------

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the Assignor.  The Assignor
hereby makes the following representations and warranties:


(A)           Authorization; Enforcement.  The Assignor has the requisite power
and authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement and any document
contemplated by this Agreement by the Assignor and the consummation by it of the
transactions contemplated hereby have been duly authorized.  This Agreement and
each other document contemplated by this Agreement has been duly executed by the
Assignor and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Assignor enforceable against
the Assignor in accordance with its terms.


(B)           Ownership.  The Assignor owns and is selling, assigning, conveying
and transferring to the Assignee all of its right, title and interest to the
Note, Security Agreement, Security Interest, free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind or
description and upon consummation of the transaction contemplated herein good
title in the Note, Security Agreement, Security Interest shall vest in Assignee,
free of all liens and other charges.  There is no private or governmental
action, suit, proceeding, claim, arbitration or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the Assignor’s knowledge,
threatened against the Assignor or any of Assignor’s properties.  There is no
judgment, decree or order against Assignor that could prevent, enjoin, alter or
delay and of the transactions contemplated by this Agreement.


(C)           No Consents, Approvals, Violations or Breaches.  Neither the
execution and delivery of this Agreement by the Assignor, nor the consummation
by the Assignor of the transactions contemplated hereby, will (i) require any
consent, approval, authorization or permit of, or filing, registration or
qualification with or prior notification to, any governmental or regulatory
authority under any law of the United States or Canada, any state or any
political subdivision thereof applicable to the Assignor, (ii) violate any
statute, law, ordinance, rule or regulation of the United States or Canada, any
state or any political subdivision thereof, or any judgment, order, writ, decree
or injunction applicable to the Assignor or any of the Assignor’s properties or
assets, the violation of which would have a material adverse effect upon the
Assignor, or (iii) violate, conflict with, or result in a breach of any
provisions of, or constitute a default (or any event which, with or without due
notice or lapse of time, or both, would constitute a default) under, or result
in the termination of, or accelerate the performance required by, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Assignor is a party or by which the Assignor or any of the Assignor’s properties
or assets may be bound which would have a material adverse effect upon the
Assignor.


(D)           Additional Assignor Representations.  Assignor is aware of the
Company’s business affairs and financial condition and has reached an informed
and knowledgeable decision to sell the Note.  Assignor is voluntarily assuming
all risks associated with the sale of the Note and expressly warrants and
represents that (i) Assignee has not made, and Assignor disclaims the existence
of or its reliance on, any representation by Assignee concerning the Company or
the Note; (ii) Assignor is not relying on any disclosure or non-disclosure made
or not made, or the completeness thereof, in connection with or arising out of
the sale of the Note; (iii) Assignor has no claims against Assignee with respect
to the foregoing and if any such claim may exist, Assignor, recognizing its
disclaimer of reliance and each Assignee’s reliance on such disclaimer as a
condition to entering into this transaction, covenants and agrees not to assert
it against Assignee or Assignee’s respective partners, representatives, agents
or affiliates; (iv) Assignee shall have no liability with respect to the
foregoing; and (v) Assignor waives and releases any claim that it might have
against Assignee or any of Assignee’s respective partners, representatives,
agents and affiliates whether under applicable securities law or otherwise,
based on Assignee’s knowledge, possession or nondisclosure to Assignee of any
material, non-public information concerning the Company and its direct and
indirect subsidiaries.


(E)           Documents.  The documents annexed as exhibits A, B, C, and D are
the true and complete copies of the agreement they purport to be.  Such
documents remain in full force effect unamended in any way except by the
Amendment Agreement.  There are no defaults pending under the Note, Security
Agreement or Guaranty, nor any occurrence which could be an event of default
with the passage of time or the serving of notice, and except those defaults
that were cured by the Amendment Agreement, there were no defaults that have
been cured.


 
-3-

--------------------------------------------------------------------------------

 

(F)           Note Balance.  As of December 24, 2013, the balance of the Note is
US$2,306,528 (US$2,275,000 in principal and US$31,528 in interest.)  An interest
payment of US$34,125 is due on December 31, 2013.


2.2           Representations and Warranties of the Assignee.  Assignee
represents and warrants as follows:


(A) Due Diligence.  Assignee acknowledges that upon execution of this Agreement,
it has completed its own investigation and undertaken any and all due diligence
with such investment, legal, tax, accounting and other advisers as it deemed
necessary in order to satisfy itself to enter into this Agreement and perform
its obligations hereunder without reliance on any representation, warranty or
advice from the Assignor.  Assignee has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the transactions contemplated hereunder with a full understanding of
all of the terms, conditions and risks and willingly assumes those terms,
conditions and risks.  Assignee acknowledges and understands that Assignor and
its officers and affiliates may possess material nonpublic information not known
to Assignee that may impact the value of the Note (the “Information”).  Assignee
agrees that Assignor and its affiliates, principals, stockholders, partners,
employees and agents shall have no liability to Assignee or its grantor or
beneficiaries, whatsoever due to or in connection with Assignor’s use or
non-disclosure of the Information or otherwise as a result of the transactions
contemplated hereby, and Assignee hereby irrevocably waives any claim that it
might have based on the failure of the Assignor to disclose the
Information.  Assignee acknowledges and agrees that the Assignor is relying on
Assignee’s representations, warranties and agreements herein as a condition to
proceeding with this transaction.  Without such representations, warranties and
agreements, Assignor would not engage in the transaction.


(B) No Consents, Approvals, Violations or Breaches.  Neither the execution and
delivery of this Agreement by Assignee, nor the consummation by Assignee of the
transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof or any other
jurisdiction applicable to Assignee, (ii) violate any statute, law, ordinance,
rule or regulation of the United States any state or any political subdivision
thereof or any other jurisdiction applicable to Assignee, or any judgment,
order, writ, decree or injunction applicable to Assignee or any of its
properties or assets, the violation of which would have a material adverse
effect upon Assignee, or (iii) violate, conflict with, or result in a breach of
any provisions of, or constitute a default (or any event which, with or without
due notice or lapse of time or both would constitute a default) under, or result
in the termination of, or accelerate the performance required by, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which
Assignee is a party or by which Assignee or any of its properties or assets may
be bound which would have a material adverse effect upon Assignee.


(C) Assignee (i) is an “accredited investor,” as that term is defined in
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”); (ii) has such knowledge, skill and experience in business and financial
matters, based on actual participation, that Assignee is capable of evaluating
the merits and risks of an investment in the Company and the suitability thereof
as an investment for Assignee; (iii) has had an opportunity to ask questions of
representatives of the Assignor concerning the terms and conditions of the
investment proposed herein, and such questions were answered to the satisfaction
of Assignee; (iv) is in a financial position to hold its portion of the Note for
an indefinite time and is able to bear the economic risk and withstand a
complete loss of its investment in the Company; and (v) has not made an overall
commitment to investments which are not readily marketable which is
disproportionate so as to cause such overall commitment to become excessive.


(D) Assignee understands that the Note has not been registered under applicable
state or federal securities laws, and is purchasing the Note pursuant to an
exemption from the registration requirements of the Securities Act.


2.3           Consent, Representations and Warranties of the Company.  The
Company hereby makes the following representations and warranties:


(A)           Consent.  The Company consents to the sale, assignment,
conveyance, and transfer of the Note, Security Agreement, Security Interest and
Guaranty to the Assignee provided for herein.


 
-4-

--------------------------------------------------------------------------------

 

(B)           Authorization; Enforcement.  The Company has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized.  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.


(C) No Consents, Approvals, Violations or Breaches.  Neither the execution and
delivery of this Agreement by the Company, nor the consummation by the Company
of the transactions contemplated hereby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
the Company, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to the Company or any of the
Company’s properties or assets, the violation of which would have a material
adverse effect upon the Company, or (iii) violate, conflict with, or result in a
breach of any provisions of, or constitute a default (or any event which, with
or without due notice or lapse of time, or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company is a party or by which the Company or any of the
Company’s properties or assets may be bound which would have a material adverse
effect upon the Company.


(D) The Note.  The Company hereby represents and warrants that there are no
defenses to the payment of the Note principal or any other sum that has or may
accrue or be payable pursuant to the Note or the documents delivered together
therewith or related thereto.  As of December 24, 2013, the balance of the Note
is US$2,306,528 (US$2,275,000 in principal and US$31,528 in interest.)  An
interest payment of US$34,125 is due on December 31, 2013.  There are no
defaults pending under the Note, Security Agreement or Guaranty, nor any
occurrence which could be an event of default with the passage of time or the
serving of notice, and except those defaults that were cured by the Amendment
Agreement, there were no defaults that have been cured.


(E) Succession.  The Company acknowledges that upon the Closing the Assignee
shall be a complete successor to the Assignor as holder of the Note, Security
Interest and Guaranty. The Company consents to the Assignee filing of a PPSA
financing change statement and any UCC3 amendment statements or other filings to
records the assignment of the Security Interest.


(F) Documents.  The documents annexed as exhibits A, B, C, and D are the true
and complete copies of the agreement they purport to be.  Such documents remain
in full force effect unamended in any way except by the Amendment Agreement.


2.4           Consent, Representations and Warranties of the Guarantor.  The
Guarantor hereby makes the following representations and warranties:


(A)           Consent.  The Guarantor consents to the sale, assignment,
conveyance, and transfer of the Note, Security Agreement, Security Interest and
Guaranty to the Assignee provided for herein. Guarantor recognizes assignee as
beneficiary of guarantor


(B) Authorization; Enforcement.  The Guarantor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Agreement by the Guarantor y and the consummation by it of
the transactions contemplated hereby have been duly authorized.  This Agreement
has been duly executed by the Guarantor and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms.


 
-5-

--------------------------------------------------------------------------------

 

(C) No Consents, Approvals, Violations or Breaches.  Neither the execution and
delivery of this Agreement by the Guarantor, nor the consummation by the
Guarantor of the transactions contemplated hereby, will (i) require any consent,
approval, authorization or permit of, or filing, registration or qualification
with or prior notification to, any governmental or regulatory authority under
any law of the United States, any state or any political subdivision thereof
applicable to the Guarantor, (ii) violate any statute, law, ordinance, rule or
regulation of the United States, any state or any political subdivision thereof,
or any judgment, order, writ, decree or injunction applicable to the Guarantor
or any of the Guarantor’s properties or assets, the violation of which would
have a material adverse effect upon the Guarantor, or (iii) violate, conflict
with, or result in a breach of any provisions of, or constitute a default (or
any event which, with or without due notice or lapse of time, or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Guarantor is a party or by which the
Guarantor or any of the Guarantor’s properties or assets may be bound which
would have a material adverse effect upon the Guarantor.


(D) Documents.  The documents annexed as exhibits A, B, C, and D are the true
and complete copies of the agreement they purport to be.  Such documents remain
in full force effect unamended in any way except by the Amendment Agreement.


(E) The Guarantor hereby represents and warrants that there are no defenses to
the payment of the Note principal or any other sum that has or may accrue or be
payable pursuant to the Note or the Guaranty.  As of December 24, 2013, the
balance of the Note is US$2,306,528 (US$2,275,000 in principal and US$31,528 in
interest.)  An interest payment of US$34,125 is due on December 31, 2013.  There
are no defaults pending under the Note, Security Agreement or Guaranty, nor any
occurrence which could be an event of default with the passage of time or the
serving of notice, and except those defaults that were cured by the Amendment
Agreement, there were no defaults that have been cured.


ARTICLE III
RELEASE OF ESCROW


3.1.           Release of Escrow.  Subject to the provisions of Section 4.2, the
Escrow Agent shall release the original Note, Original Guaranty, Allonge and
Purchase Price as follows:


(A)           On the Closing Date the Escrow Agent will simultaneously release:
(i) the original Note, Original Guaranty and Allonge to the Assignee; (ii) the
Purchase Price, less the Legal Fee and Placement Agent Fee to the Assignor;
(iii) Legal Fee to the Escrow Agent; and (iv) the Placement Agent Fee to the
Placement Agent.


(B)           Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction directing delivery of original Note, Original Guaranty,
Allonge and Purchase Price (a “Court Order”), the Escrow Agent shall deliver
original Note, Original Guaranty, Allonge and Purchase Price in accordance with
the Court Order.  Any Court Order shall be accompanied by an opinion of counsel
for the party presenting the Court Order to the Escrow Agent (which opinion
shall be satisfactory to the Escrow Agent) to the effect that the court issuing
the Court Order has competent jurisdiction and that the Court Order is final and
non-appealable.


(C)           Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions (the “Joint Instructions”) signed by each of the
Assignor, the Assignee and the Company, the Escrow Agent shall release the
original Note, Original Guaranty, Allonge and Purchase Price pursuant to the
Joint Instructions.


3.2.           Acknowledgement of Parties; Disputes.  The Parties acknowledge
that the only terms and conditions upon which the original Note, Original
Guaranty, Allonge and Purchase Price are to be released are set forth in
Articles III and IV of this Agreement.  Each of the Assignor, the Assignee, and
the Company reaffirms his or its respective agreement to abide by the terms and
conditions of this Agreement with respect to the release of the original Note,
Original Guaranty, Allonge and Purchase Price.  Any dispute with respect to the
release of the original Note, Original Guaranty, Allonge and Purchase Price,
shall be resolved pursuant to Section 4.2 or by agreement among the Assignor,
the Assignee, and the Company.


 
-6-

--------------------------------------------------------------------------------

 

ARTICLE IV
CONCERNING THE ESCROW AGENT


4.1.           Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:


(A)           Each of the Assignor, the Assignee, and the Company acknowledges
and agrees that the Escrow Agent (i) shall not be responsible for or bound by,
and shall not be required to inquire into whether any of the Assignor, the
Assignee, and the Company is entitled to receipt of the original Note, Original
Guaranty, Allonge and Purchase Price pursuant to any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the securities and funds held by Escrow Agent hereunder any
greater degree of care than Escrow Agent gives its own similar property; and
(vi) may consult counsel satisfactory to Escrow Agent, the opinion of such
counsel to be full and complete authorization and protection in respect of any
action taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.


(B)           Each of the Assignor, the Assignee, and the Company acknowledges
that the Escrow Agent is acting solely as a stakeholder at the request of the
Assignor and the Assignee and that the Escrow Agent shall not be liable for any
action taken by the Escrow Agent in good faith and believed by the Escrow Agent
to be authorized or within the rights or powers conferred upon the Escrow Agent
by this Agreement.  The Assignor and the Assignee, jointly and severally, agree
to indemnify and hold harmless the Escrow Agent and any of the Escrow Agent’s
partners, employees, agents and representatives for any action taken or omitted
to be taken by the Escrow Agent or any of them hereunder, including the fees of
outside counsel and other costs and expenses of defending itself against any
claim or liability under this Agreement, except in the case of gross negligence
or willful misconduct on the Escrow Agent’s part committed in its capacity as
the Escrow Agent under this Agreement.  The Escrow Agent shall owe a duty only
to the Assignor, the Assignee, and the Company under this Agreement and to no
other person.


                      (C)           The Company, Assignor and Assignee, jointly
and severally agree to reimburse the Escrow Agent for outside counsel fees, to
the extent authorized hereunder and incurred in connection with the performance
of its duties and responsibilities hereunder.


                      (D)           The Escrow Agent may at any time resign as
Escrow Agent hereunder by giving five (5) days prior written notice of
resignation to all of the Assignor, the Assignee, and the Company.  Prior to the
effective date of the resignation as specified in such notice, the Assignor, the
Assignee, and the Company will issue to the Escrow Agent a Joint Instruction
authorizing delivery of the original Note, Original Guaranty, Allonge and
Purchase Price to a substitute Escrow Agent selected by the Assignee, the
Assignor, and the Company.  If no successor Escrow Agent is named by the
Assignor, the Assignee, and the Company, the Escrow Agent may apply to a court
of competent jurisdiction in the State of New York for appointment of a
successor Escrow Agent, and to deposit the original Note, Original Guaranty,
Allonge and Purchase Price with the clerk of any such court.


                      (E)           The Escrow Agent does not have and will not
have any interest in the original Note, Original Guaranty, Allonge and Purchase
Price, but is serving only as escrow agent, having only possession thereof.  The
Escrow Agent shall not be liable for any loss resulting from the making or
retention of any investment in accordance with this Agreement.


                      (F)           This Agreement sets forth exclusively the
duties of the Escrow Agent with respect to any and all matters pertinent thereto
and no implied duties or obligations shall be read into this Agreement.
 
      (G)           The Escrow Agent shall also act as counsel for the
Assignee.  The parties acknowledge they have been advised regarding any
potential conflict arising form the such representation and after having a
chance to discuss with counsel of their choosing they waive any conflicts
related to such representation.

 
-7-

--------------------------------------------------------------------------------

 

                      (H)           The provisions of this Section 4.1 shall
survive the resignation of the Escrow Agent or the termination of this
Agreement.


4.2.           Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:


                      (A)           If any dispute shall arise with respect to
the delivery, ownership, right of possession or disposition of the original
Note, Original Guaranty, Allonge and Purchase Price, or if the Escrow Agent
shall in good faith be uncertain as to its duties or rights hereunder, the
Escrow Agent shall be authorized, without liability to anyone, to (i) refrain
from taking any action other than to continue to hold the original Note,
Original Guaranty, Allonge and Purchase Price pending receipt of a Joint
Instruction from the Assignor, the Assignee, and the Company or (ii) deposit the
original Note, Original Guaranty, Allonge and Purchase Price with any court of
competent jurisdiction in the State of New York, in which event the Escrow Agent
shall give written notice thereof to all of the Assignor, the Assignee, and the
Company and shall thereupon be relieved and discharged from all further
obligations pursuant to this Agreement.  The Escrow Agent may, but shall be
under no duty to, institute or defend any legal proceedings which relate to the
original Note, Original Guaranty, Allonge and Purchase Price.  The Escrow Agent
shall have the right to retain counsel if it becomes involved in any
disagreement, dispute, or litigation on account of this Agreement or otherwise
determines that it is necessary to consult counsel.


                      (B)           The Escrow Agent is hereby expressly
authorized to comply with and obey any Court Order.  In case the Escrow Agent
obeys or complies with a Court Order, the Escrow Agent shall not be liable to
the Assignor, the Assignee, or the Company or to any other person, firm,
corporation or entity by reason of such compliance.


ARTICLE V
GENERAL MATTERS


5.1.           Termination.  This escrow shall terminate upon the release of the
original Note, Original Guaranty, Allonge and Purchase Price or at any time upon
the agreement in writing of the Assignor, the Assignee, and the Company.  Any
party to this Agreement shall have the right to terminate this Agreement on at
least 1 days’ notice if the Closing has not occurred on or before December 30,
2013.


           5.2.           Notices.  All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:


(a)           If to the Assignor, to:
ChromaDex Corporation
10005 Muirlands Blvd, Ste G
Irvine, CA  92618, USA
Attention: Tom Varvaro
Fax:   (949) 419-0294


(b)           If to the Assignee, to:
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums, Vaduz
Lichtenstein
Fax: 011-42-32323196


 
-8-

--------------------------------------------------------------------------------

 

(c)           If to the Escrow Agent, to:
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, New York 11581
Fax: (212) 697–3575


(d)  
If to the Company or Guarantor:

NeutriSci International Inc.
c/o Tingle Merrett LLP, Barristers & Solicitors
1250 Standard Life Building
639 - 5th Avenue SW
Calgary, AB, Canada  T2P 0M9
Attention:  Cynthia Solano
Fax: (403) 571-8008


or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.


               5.3.           Assignment; Binding Agreement.  Neither this
Agreement nor any right or obligation hereunder shall be assignable by any party
without the prior written consent of the other parties hereto.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective legal representatives, successors and assigns.


              5.4.           Invalidity.  In the event that any one or more of
the provisions contained herein, or the application thereof in any circumstance,
is held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.


               5.5.           Counterparts/Execution.  This Agreement may be
executed in any number of counterparts and by different signatories hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.  This Agreement may be executed by facsimile transmission and
delivered by facsimile transmission.


5.6.           Agreement.  Each of the undersigned states that he or it has read
the foregoing Agreement and understands and agrees to it.


5.7.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


5.8.           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing.


5.9.           No Waiver.  The waiver by any party of the breach of any of the
terms and conditions of, or any right under, this Agreement shall not be deemed
to constitute the waiver of any other breach of the same or any other term or
condition or of any similar right.  No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.


 
-9-

--------------------------------------------------------------------------------

 

5.10.           Construction.  The article and section headings contained in
this Agreement are inserted for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.


5.11. Further Assurances.  Each party will execute and deliver such further
agreements, documents and instruments and take such further action as may be
reasonably requested by any other party to carry out the provisions and purposes
of this Agreement.


5.12. Legal Fee.  The Assignor shall pay Assignee’s legal fee of US$7,500 and
reimburse the (the “Legal Fee”) to Grushko & Mittman, P.C.  The Legal Fee shall
be paid out of the proceeds of the Purchase Price at the Closing.  Grushko &
Mittman, P.C. will be reimbursed at Closing for all lien searches, filing fees,
and printing and shipping costs for the closing statements to be delivered to
Assignee.


5.13. Placement Agent Fee.  In consideration for services rendered to facilitate
the transactions under this Agreement, Palladium Capital Advisors LLC (the
“Placement Agent”) shall receive the following: (i) cash commissions equal to
8.0% of the Purchase Price (the “Placement Agent Fee”) from the Assignor,
payable at the Closing out of the proceeds of the Purchase Price; and (ii) upon
a Listing, the Assignor shall assign to the Placement Agent, or its designee,
US$50,000 worth of shares of the Preferred Stock at the same time in the same
manner as shares to be issued to the Assignee pursuant to Section 1.4.  The
value of such stock shall be calculated in accordance with the terms of section
1.4 above.


 [REST OF THIS PAGE LEFT INTENTIONALLY BLANK]

 
-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Escrow
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


ASSIGNOR


CHROMADEX CORPORATION
 
/s/ Tom Varvaro
By: Tom Varvaro
Its: CFO
ASSIGNEE


ALPHA CAPITAL ANSTALT


/s/ Konrad Ackerman
By: Konrad Ackerman
Its: Director
COMPANY and GUARANTOR


NEUTRISCI INTERNATIONAL INC.                                  BRITLOR HEALTH AND
WELLNESS, INC.


/s/ Keith
Bushfield                                                                 /s/
Keith Bushfield
By: Keith
Bushfield                                                                By:
Keith Bushfield
Its: President and CEO                                                          
Its: President and CEO


ESCROW AGENT




/s/____________________________________
GRUSHKO & MITTMAN, P.C.


 
-11-

--------------------------------------------------------------------------------

 
 
ALLONGE


To Senior Secured Convertible Promissory Note Dated March 28, 2013
In the Principal Amount of US$2,500,000
Made by Neutrisci International Inc., an Alberta Corporation
and Payable to the Order of ChromaDex Corporation, a Delaware corporation






Indorsement


Pay to the order of Alpha Capital Anstalt, whose address is Pradafant 7, 9490
Furstentums, Vaduz Lichtenstein, without recourse.


CHROMADEX CORPORATION




/s/ Tom Varvaro
By: Tom Varvaro
Its: CFO